     Case: 1:20-cv-04919 Document #: 23 Filed: 08/13/21 Page 1 of 14 PageID #:163




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

360 PAINTING, LLC,

Plaintiff,
                                                Case No. 20-cv-4919
v.
                                                Judge Mary M. Rowland
R STERLING ENTERPRISES, INC.
and ROBERT STERLING,

Defendants.

                     MEMORANDUM OPINION AND ORDER

     This case arises out of an alleged breach of a franchise agreement. Plaintiff 360

Painting, LLC (“360 Painting”) brings claims of breach of contract, breach of

guaranty, misrepresentation, tortious interference, and violation of state and federal

trade secrets laws against Defendants R Sterling Enterprises Inc. and Robert

Sterling (“Defendants”). For the reasons set forth below, Defendants’ motion to

dismiss [12] is granted in part and denied in part.

                                    BACKGROUND

     The following factual allegations are taken from the Complaint and are accepted

as true for the purposes of this motion to dismiss. See W. Bend Mut. Ins. Co. v.

Schumacher, 844 F.3d 670, 675 (7th Cir. 2016). 360 Painting established a network

of independently owned and operated franchised businesses that provide residential

and light commercial painting and decorating services. (Dkt. 1 (“Compl.”), ¶7).

Franchised 360 Painting businesses use 360 Painting’s registered names, marks and

logos, and are operated in accordance with the methods, specifications and standards



                                                                                    1
   Case: 1:20-cv-04919 Document #: 23 Filed: 08/13/21 Page 2 of 14 PageID #:164




contained in 360 Painting’s confidential and proprietary operations manual (Id.). On

April 10, 2018, 360 Painting granted R Sterling Enterprises Inc. (RSE) a franchise to

operate a 360 Painting business in Frankfort, Illinois pursuant to a written franchise

agreement, together with a license to use the registered 360 Painting names and

marks, for an initial ten-year term (“Franchise Agreement”). (Id. ¶8). Sterling

personally guaranteed all payment and performance obligations under that

agreement. (Id. ¶10).

   On August 6, 2019, 360 Painting notified RSE that its franchise had been selected

for audit pursuant to § 6.4 of the Franchise Agreement. (Id. ¶11). RSE provided some

records which revealed that between April 2018 when it began operating its

franchised 360 painting business and July 2019, RSE had under-reported gross sales

by over $100,000 and that, as a result, RSE had underpaid the weekly royalty,

marketing and call center/technology fees based on a percentage of gross sales. (Id.

¶¶12-13). As a result, on November 11, 2019, 360 Painting terminated for cause the

Franchise Agreement. (Id. ¶14).

   360 Painting alleges, however, that Defendants continue to operate a competitive

painting and decorating business—Veteran Painting & Decorating—using 360

Painting’s confidential and proprietary know-how, trade secrets, methods, standards

and specifications, at the same location and in the same area as their former

franchised 360 Painting business. (Id. ¶15). Leading up to the termination and since,

Defendants disseminated misinformation about 360 Painting and its owner. (Id. ¶16).




                                                                                    2
   Case: 1:20-cv-04919 Document #: 23 Filed: 08/13/21 Page 3 of 14 PageID #:165




   In 2020, 360 Painting entered into an agreement with the Illinois Attorney

General that required 360 Painting to offer rescission to certain Illinois franchisees

who, in connection with their purchase of a franchise between April 2018 and

December 2, 2019, did not execute an Illinois-specific amendment to their Franchise

Agreements. (Id. ¶17). As to RSE, 360 Painting asked the Illinois AG to include

certain language in the rescission offer so that it could hold Sterling accountable for

alleged misconduct. (Id.). In June 2020, 360 Painting delivered–and Sterling

accepted–the rescission offer letter (“Rescission Letter”). (Id.)

   360 Painting’s Complaint asserts breach of franchise agreement (Count I), breach

of guaranty (Count II), misrepresentation (Count III), tortious interference with

contract (Count IV), and trade secret misappropriation (Counts V and VI).

Defendants move for dismissal of all counts with prejudice.

                                        ANALYSIS

     I.   Standard

   A motion to dismiss tests the sufficiency of a complaint, not the merits of the case.

Gibson v. City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a motion to

dismiss under Rule 12(b)(6), the complaint must provide enough factual information

to state a claim to relief that is plausible on its face and raise a right to relief above

the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329,

333 (7th Cir. 2018) (quotations and citation omitted). See also Fed. R. Civ. P. 8(a)(2)

(requiring a complaint to contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”). A court deciding a Rule 12(b)(6) motion accepts




                                                                                        3
    Case: 1:20-cv-04919 Document #: 23 Filed: 08/13/21 Page 4 of 14 PageID #:166




plaintiff’s well-pleaded factual allegations as true and draws all permissible

inferences in plaintiff’s favor. Fortres Grand Corp. v. Warner Bros. Entm't Inc., 763

F.3d 696, 700 (7th Cir. 2014). A plaintiff need not plead “detailed factual allegations”,

but “still must provide more than mere labels and conclusions or a formulaic

recitation of the elements of a cause of action for her complaint to be considered

adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi., 835 F.3d 736,

738 (7th Cir. 2016) (citation and internal quotation marks omitted).

    Dismissal for failure to state a claim is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007). Deciding the

plausibility of the claim is “‘a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.’” McCauley v. City of Chi., 671

F.3d 611, 616 (7th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.

1937, 1950 (2009)).

    II.    Count I – Breach of Franchise Agreement (against RSE)

    360 Painting claims that RSE “fail[ed] to pay the royalty, marketing and other

fees due under the franchise agreement, abandon[ed] [] the franchised business, [and]

violat[ed] its post-termination obligations under the franchise agreement.” (Compl.

¶19). A plaintiff claiming breach of contract in Illinois1 must allege: (1) the existence


1Both parties apply Illinois law. The Court notes that the Franchise Agreement, Section 30.1
states it is governed by and construed in accordance with Virginia law. Since neither party
raised a choice of law issue, the court applies Illinois law. See Selective Ins. Co. of S.C. v.
Target Corp., 845 F.3d 263, 266 (7th Cir. 2016), as amended (Jan. 25, 2017) (“If no party
raises a choice of law issue to the district court, the federal court may simply apply the forum
state’s substantive law.”) (citation omitted).


                                                                                              4
    Case: 1:20-cv-04919 Document #: 23 Filed: 08/13/21 Page 5 of 14 PageID #:167




of a valid and enforceable contract; (2) substantial performance by the plaintiff; (3) a

breach by the defendant; and (4) resultant damages. Reger Dev., LLC v. Nat’l City

Bank, 592 F.3d 759, 764 (7th Cir. 2010). Defendants argue that this claim fails

because 360 Painting cannot recover for breach of a rescinded contract.

    Taking 360 Painting’s factual allegations as true and drawing reasonable

inferences therefrom shows that while 360 Painting terminated Defendants’

Franchise Agreement in 2019, (1) Defendants had continuing obligations under the

Franchise Agreement (e.g., Section 23.2 “Obligations upon Termination or

Expiration”); (2) Defendants were entitled to the initial franchise fees under the 2020

Recission Letter; and (3) the Recission Letter did not waive the parties’ obligations

under the Franchise Agreement during the period that agreement was in effect. Now

is not the time for the Court to determine the merits of 360 Painting’s claim or the

impact of the recission. The only question is whether 360 Painting has sufficiently

stated a claim. 2

    The cases Defendants rely on do not support their argument that 360 Painting’s

breach of contract claim should be dismissed because it relies on a rescinded

agreement. See e.g. AVL Powertrain Eng'g, Inc. v. Fairbanks Morse Engine, 178 F.



2 Defendants do not dispute that they signed the Rescission Letter. Moreover they suggest
that the Rescission Letter “essentially creates a contract once again” and “effectively allows
360 Painting to nonetheless enforce the rescinded agreement.” (Dkt. 13 at 4, 6). Defendants
assert this was an “unconscionable outcome.” (Id. at 7). To the extent Defendants argue
unconscionability, the argument is not developed and waived for purposes of the present
motion. See G & S Holdings LLC v. Cont'l Cas. Co., 697 F.3d 534, 538 (7th Cir. 2012) (“The
obligation to raise the relevant arguments rests squarely with the parties”); Patrick v. City
of Chicago, 111 F.Supp.3d 909, 913-14 (N.D.Ill. 2015) (“…perfunctory, undeveloped
arguments without discussion or citation to pertinent legal authority are waived.”) (cleaned
up).


                                                                                            5
   Case: 1:20-cv-04919 Document #: 23 Filed: 08/13/21 Page 6 of 14 PageID #:168




Supp. 3d 765, 769 (W.D. Wis. 2016) (granting defendant’s motion for summary

judgment on plaintiff’s claims of rescission because plaintiff failed to identify evidence

of defendant’s misrepresentations). And the Court does not agree that 360 Painting

failed to sufficiently plead the elements of the claim. 360 Painting alleges that

Defendants breached the Franchise Agreement (attached to the complaint) by among

other things failing to pay the proper amounts, despite 360 Painting granting RSE

the right to operate a franchise business, and 360 Painting was damaged as a result.

(Compl. ¶¶8-15, 19-20). 360 Painting’s allegations are sufficient. As the Seventh

Circuit has held, it is “inappropriate for a district court to demand that complaints

contain all legal elements (or factors) plus facts corresponding to each.” Chapman v.

Yellow Cab Coop., 875 F.3d 846, 848 (7th Cir. 2017). See also Platinum Inc, Plaintiff,

v. Infinite Transp., LLC, Defendant., 2021 WL 3033583, at *3 (N.D. Ill. July 19, 2021)

(“the Court deals only in allegations, not facts”); Hedeen Int'l, LLC v. OzWest, Inc.,

2014 WL 5682507, at *1 (E.D. Wis. Nov. 4, 2014) (complaint survived motion to

dismiss where it alleged a contract existed and that defendants violated that contract

by not paying royalties).

   Resolving whether it was improper for 360 Painting to offer to rescind a

terminated agreement and what the obligations of the parties were post-termination

would require resolution of factual disputes, inappropriate at this stage. Similarly,

whether the Franchise Agreement “was executed in violation of the Illinois Franchise




                                                                                        6
    Case: 1:20-cv-04919 Document #: 23 Filed: 08/13/21 Page 7 of 14 PageID #:169




Disclosure Act and is thus void” (Dkt. 13 at 2) is also a factual question for another

day. 3 The motion to dismiss Count I is denied.

    III.   Count II – Breach of Guaranty (against Sterling)

    360 Painting alleges that Sterling is liable for breach of guaranty because Sterling

failed to pay and operate and to comply with the post-termination obligations under

the Franchise Agreement. (Compl. ¶22). The Guaranty is Exhibit C-6 to the

Franchise Agreement. (Dkt. 1-2). Defendants argue that 360 Painting’s claim fails for

the same reasons that the breach of contract claim fails. However, as discussed, 360

Painting has sufficiently stated a claim for breach of the Franchise Agreement and

so the breach of guaranty claim survives as well.

    IV.    Count III – Misrepresentation (against RSE and Sterling)

    360 Painting claims that Defendants “intentionally under-reported gross sales

intending and knowing that 360 Painting would rely on the gross sales reported by

RSE to calculate fees due and owing it under the franchise agreement.” (Compl. ¶26).

Defendants contend that 360 Painting cannot meet Federal Rule 9(b)’s heightened

pleading standard to state a claim for misrepresentation. 4 360 Painting does not

dispute that Rule 9(b) applies.



3  The Court declines to consider Defendants’ representation (without context for the
statement or citation to any record) about what the Illinois Attorney General said. (Dkt. 13,
fn. 3). Rule 12(b)(6) motions are limited to the allegations in the complaint. See Rosenblum
v. Travelbyus.com Ltd., 299 F.3d 657, 661 (7th Cir. 2002).

4Defendants argue that 360 Painting cannot state a claim for either intentional or negligent
misrepresentation. 360 Painting’s response focuses on Defendants’ alleged “intentionally
report[ing] false revenue totals…” (Dkt. 19 at 9) and does not address negligent
misrepresentation. It might be that 360 Painting intended only to allege intentional
misrepresentation. In any event its failure to respond to the argument means that it waived


                                                                                           7
   Case: 1:20-cv-04919 Document #: 23 Filed: 08/13/21 Page 8 of 14 PageID #:170




   Under Rule 9(b), “[i]n alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. Pro. 9(b).

A plaintiff “may need to perform pre-complaint investigation to provide ‘the who,

what, when, where, and how’ of the fraud or mistake.” Webb v. Frawley, 906 F.3d 569,

576 (7th Cir. 2018) (citation omitted)). “Th[e] heightened pleading requirement is a

response to the great harm to the reputation of a business firm or other enterprise a

fraud claim can do.” Borsellino v. Goldman Sachs Grp., Inc., 477 F.3d 502, 507 (7th

Cir. 2007) (cleaned up). Rule 9(b)’s purpose is “to ensure that the party accused of

fraud…is given adequate notice of the specific activity that the plaintiff’s claims

constituted the fraud so that the accused party may file an effective responsive

pleading.” Lachmund v. ADM Inv. Servs., Inc., 191 F.3d 777, 783 (7th Cir. 1999).

   From the complaint, the Court understands that RSE provided some records in

response to an audit, from which 360 Painting determined that between April 2018

and July 2019, RSE under-reported gross sales by over $100,000, showing RSE had

underpaid 360 Painting. (Compl. ¶¶12-13). 360 Painting thus claims that Defendants

intentionally underreported gross sales “intending and knowing that 360 Painting

would rely on the gross sales reported by RSE.” (Id. ¶26). No other details are

provided. 360 Painting has not “state[d] with particularity the circumstances

constituting fraud.” Fed. R. Civ. Pro. 9(b).



a negligent misrepresentation claim. See G & S Holdings, 697 F.3d at 538 (“If [judges] are
given plausible reasons for dismissing a complaint, they are not going to do the plaintiff's
research and try to discover whether there might be something to say against the defendants’
reasoning.”) (cleaned up); Alioto v. Town of Lisbon, 651 F.3d 715, 721 (7th Cir. 2011) (waiver
applies “where a litigant effectively abandons the litigation by not responding to alleged
deficiencies in a motion to dismiss.”).


                                                                                            8
    Case: 1:20-cv-04919 Document #: 23 Filed: 08/13/21 Page 9 of 14 PageID #:171




    Indeed the complaint contains no details about what documents were provided,

when they were provided, by whom and to whom, the content of the documents,

whether they all contained under-reporting or only some, or how 360 Painting

determined Defendants under-reported gross sales by over $100,000. 360 Painting

has not adequately alleged “the identity of the person making the misrepresentation,

the time, place, and content of the misrepresentation, and the method by which the

misrepresentation was communicated to the plaintiff.” Uni*Quality, Inc. v. Infotronx,

Inc., 974 F.2d 918, 923 (7th Cir. 1992). See Baldwin v. Star Sci., Inc., 2016 WL

397290, at *7 (N.D. Ill. Feb. 2, 2016) (pointing out complaint’s deficiencies under Rule

9(b) including that the complaint “does not identify any specific investor statement,

however, nor does it specify the content of these statements, or when or where

[plaintiff] read them.”).

    360 Painting relies on KCK Indus., LLC v. MCM Mgmt. Corp., 2020 WL 5209855

(N.D. Ill. Sept. 1, 2020), but plaintiff’s description and details of the “who, what, when,

where, and how” of the fraud was much more robust in that case. In United States

Sec. & Exch. Comm'n v. Kameli, 373 F. Supp. 3d 1194, 1204 (N.D. Ill. 2019), also

relied on by 360 Painting, a securities fraud case, the court granted the motion to

dismiss under Rule 9(b). 5 Dismissal without prejudice of Count III is warranted.


5360 Painting also cites to Fujisawa Pharm. Co. v. Kapoor, 814 F. Supp. 720, 726 (N.D. Ill.
1993) for the proposition that “where fraud allegedly occurred over a period of time, the
requirements of 9(b) are less stringently applied.” Cases applying that standard, like
Fujisawa, are generally securities fraud cases involving numerous misrepresentations and
omissions over the course of multiple years. This is a breach of contract case, and 360
Painting claims that it discovered, during a single audit, Defendants’ underreporting revenue
over a period of approximately 14 months. The Court does not agree that this case warrants
applying Rule 9(b) less stringently.


                                                                                           9
  Case: 1:20-cv-04919 Document #: 23 Filed: 08/13/21 Page 10 of 14 PageID #:172




    V.    Count IV – Tortious Interference (against RSE and Sterling)

   360 Painting claims that Defendants disseminated misinformation “in an effort to

induce 360 Painting franchisees to breach their franchise agreements and abandon

their franchised businesses, as RSE had done, and to induce 360 Painting’s other

business partners to breach or terminate their contractual agreements with 360

Painting.” (Compl. ¶33). Defendants assert that 360 Painting has not stated a claim

for tortious interference with contract or with prospective economic relations.

   The elements of interference with contract are: “(1) the existence of a valid and

enforceable contract between the plaintiff and another; (2) the defendant's awareness

of this contractual relation; (3) the defendant's intentional and unjustified

inducement of a breach of the contract; (4) a subsequent breach by the other, caused

by the defendant's wrongful conduct; and (5) damages.’” HPI Health Care Servs., Inc.

v. Mt. Vernon Hosp., Inc., 131 Ill. 2d 145, 154–55, 545 N.E.2d 672, 676 (1989). Tortious

interference with business relationships requires: “(1) the existence of a valid

business relationship (not necessarily evidenced by an enforceable contract) or

expectancy; (2) the knowledge of the relationship or expectancy on the part of the

interferer; (3) an intentional interference inducing or causing a breach or termination

of the relationship or expectancy; and (4) resultant damage to the party whose

relationship or expectancy has been disrupted.” Am. Guardian Warranty Servs., Inc.

v. Auto. Prot. Corp., Inc., 2019 WL 6130813, at *3 (N.D. Ill. Nov. 19, 2019).

   360 Painting alleges it has “valid and existing contractual relationships and

corresponding business expectancies with its numerous 360 Painting franchisees and




                                                                                     10
    Case: 1:20-cv-04919 Document #: 23 Filed: 08/13/21 Page 11 of 14 PageID #:173




its other business partners,” Defendants had actual knowledge of these relationships,

and Defendants acted deliberately to induce 360 Painting’s other business partners

to breach or terminate their contractual agreements with 360 Painting, and 360

Painting was damaged as a result. (Compl. ¶¶31-36). However missing from the

complaint is any allegation that any third party did in fact breach any contract or

terminate their relationship or any business expectancy with 360 Painting. 360

Painting need not identify the name or details of a specific contract or third party.

But the problem is there is no allegation of a “subsequent breach by the other” or

“breach or termination of the relationship or expectancy.” HPI Health, 131 Ill. 2d at

154–55; Am. Guardian Warranty Servs., 2019 WL 6130813, at *3. In the case relied

on by 360 Painting, Cook v. Winfrey, the Seventh Circuit found that all of the elements

were properly pled, including that “the other party in fact breached as a result of

[defendant’s] actions.” 141 F.3d 322, 327 (7th Cir. 1998); see also Int'l Mktg., Ltd. v.

Archer-Daniels-Midland Co., 192 F.3d 724, 732 (7th Cir. 1999) (complaint

“addresse[d] only ADM's allegedly wrongful inducement; it stops short of saying that

the customers did in fact breach their contracts.”). 6 Accordingly, Count IV is

dismissed without prejudice.

    VI.    Counts V and VI – Trade Secret Claims (against RSE and Sterling)




6Cf. 20/20 Foresight Inc. v. George, 2021 WL 2823095 (N.D. Ill. July 7, 2021) (plaintiff stated
claim for tortious interference where it alleged that current and prospective clients ended
negotiations; defendant induced clients to breach their contracts, not issue proper payment
to plaintiff, and to take plaintiff off of jobs for which they had a valid contract.); Manley v.
Boat/U.S. Inc., 2014 WL 1647117, at *4 (N.D. Ill. Apr. 23, 2014) (plaintiff alleged that after
defendants’ statements, Coast Guard stations stopped providing Chicago Marine's name and
number to a boater in distress).


                                                                                             11
  Case: 1:20-cv-04919 Document #: 23 Filed: 08/13/21 Page 12 of 14 PageID #:174




   Defendants also seek dismissal of the trade secret misappropriation claims

brought under the Illinois Trade Secrets Act (“ITSA”) and the Defend Trade Secrets

Act (“DTSA”). To state a claim for misappropriation of a trade secret under the ITSA,

a plaintiff must show that (1) a trade secret existed, (2) the trade secret was

misappropriated,    and (3) the      trade   secret   owner was damaged by           the

misappropriation. Covenant Aviation Sec., LLC v. Berry, 15 F. Supp. 3d 813, 817

(N.D. Ill. 2014). See also Molon Motor & Coil Corp. v. Nidec Motor Corp., 2017 WL

1954531, at *2 (N.D. Ill. May 11, 2017) (“The federal and Illinois claims can be

discussed together because the pertinent definitions of the two acts overlap.”).

Defendants argue 360 Painting has not identified a valid trade secret, how it

safeguarded its trade secrets, or Defendants’ alleged wrongful use.

   To state a claim for a DTSA violation, a plaintiff “must first allege facts sufficient

to provide notice that the relevant information constitutes a trade secret.” Packaging

Corp. of Am., Inc. v. Croner, 419 F. Supp. 3d 1059, 1065 (N.D. Ill. 2020) (citing 18

U.S.C. § 1836(b)(1)). A plaintiff “must only plead the existence of trade secrets in

broad strokes.” Id. “The existence of a trade secret ordinarily is a question of fact.”

Learning Curve Toys, Inc. v. PlayWood Toys, Inc., 342 F.3d 714, 723 (7th Cir. 2003).

360 Painting alleges that its “customer lists, pricing information, proprietary

formulas, business leads, marketing materials, business and operations manuals,

financial information, strategic marketing research, sales techniques, business

methods, and other confidential and proprietary information, constitute trade

secrets.” (Compl. ¶38). That is enough for now. None of Defendants’ cited cases were




                                                                                      12
   Case: 1:20-cv-04919 Document #: 23 Filed: 08/13/21 Page 13 of 14 PageID #:175




decided at the pleading stage. Composite Marine Propellers, Inc. v. Van Der Woude,

962 F.2d 1263 (7th Cir. 1992) (post-trial); A.J. Dralle, Inc. v. Air Techs., Inc., 255 Ill.

App. 3d 982, 627 N.E.2d 690 (1994) (preliminary injunction); Pope v. Alberto-Culver

Co., 296 Ill. App. 3d 512, 694 N.E.2d 615, 616 (1998) (summary judgment).

   As to whether it safeguarded its trade secrets, 360 Painting alleged that “RSE and

Sterling could only access 360 Painting’s trade secrets through its PEP Portal

maintained by its software vendor.” (Compl. ¶49). More is not needed at this stage.

See Covenant Aviation, 15 F. Supp. 3d at 818 (“the efforts to maintain its

confidentiality [can be] described in general terms.”). The sole case relied on by

Defendants is distinguishable. In Alpha Sch. Bus Co. v. Wagner, 391 Ill. App. 3d 722,

910 N.E.2d 1134, 1153 (1st Dist. 2009), noting “Illinois is a fact-pleading state”, the

court concluded that a “vague mention of computer information” was not a well-

pleaded fact. Id. at 741. (emphasis added).

   “Misappropriation can be shown one of three ways—by improper acquisition,

unauthorized disclosure, or unauthorized use.” Covenant Aviation, 15 F. Supp. 3d at

819 (cleaned up). 360 Painting alleges that Defendants opened “a competitive

painting and decorating business…using 360 Painting’s confidential and proprietary

know-how, trade secrets, methods, standards and specifications, at the same location

and in the same area as their former franchised 360 painting business.” (Compl. ¶15).

It alleges that Defendants wrongfully accessed and retained its trade secrets after

the Franchise Agreement and access to the PEP Portal were terminated and have

continued to use them to the detriment of 360 Painting. (Id. ¶¶ 41–43, 49–51.).




                                                                                        13
  Case: 1:20-cv-04919 Document #: 23 Filed: 08/13/21 Page 14 of 14 PageID #:176




Defendants rely on Allied Benefit Sys., Inc. v. Ramirez, 188 F. Supp. 3d 704 (N.D. Ill.

2015) but that case was about an employee going to a competitor and the inevitable

disclosure doctrine. For these reasons, Counts V and VI survive the motion to dismiss.

   Finally, the Court addresses Defendants’ request for dismissal with prejudice.

That request is denied. A plaintiff is generally allowed at least one opportunity to

replead. Bianchi v. McQueen, 917 F. Supp. 2d 822, 835–36 (N.D. Ill. 2013); see also

Albright v. Starwood Retail Partners, LLC, 2021 WL 463066, at *8 (N.D. Ill. Feb. 9,

2021) (“An initial dismissal for failure to state a claim should be without prejudice.”).

Further, Defendants’ reply brief (Dkt. 22) seeks leave to file certain counterclaims.

Without commenting on the merits of any proposed counterclaim or affirmative

defense, Defendants are free to file counterclaims and/or affirmative defenses when

they answer the complaint.

                                     CONCLUSION

   For the reasons stated above, Defendants’ motion to dismiss [12] is granted in part

and denied in part. Counts I, II, V, and VI survive. Counts III and IV are dismissed

without prejudice.




                                              E N T E R:


 Dated: August 13, 2021

                                              MARY M. ROWLAND
                                              United States District Judge




                                                                                      14
